Citation Nr: 0722064	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  01-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected 
disabilities.  

3.  Entitlement to a disability rating greater than 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The veteran had active service from July 1943 to April 1946 
and from June 1947 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was returned to the Board following a remand to the 
RO in September 2003.

In November 2005, the issue of entitlement to a disability 
rating greater than 10 percent for bilateral hearing loss was 
remanded to the RO for additional development.  That month, 
the Board affirmed the RO's denial of all other claims before 
the Board at this time.  The appellant appealed this case to 
the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2006, the VA General Counsel and the appellant's 
representative at that time filed a joint motion with the 
Court.  The issue of entitlement to service connection for a 
psychiatric disorder, claimed as secondary to service-
connected disabilities, was abandoned by the veteran.  As a 
result, this issue is not before the VA at this time.  The 
Court approved the joint motion in January 2007, vacating and 
remanding two of the four issues addressed by the Board in 
November 2005.

The Board also notes that the appeal originally included the 
issues of service connection for a bilateral knee disorder 
and an increased disability rating for left ear hearing loss.  
The Board denied those claims in its December 2002 decision.  
The appeal also originally included the issue of entitlement 
to service connection for right ear hearing loss.  However, 
the RO resolved that issue in the veteran's favor in a March 
2005 rating decision.  Therefore, these issues are not 
currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

One of the matters the Board must always address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In November 2005, the Board noted that in statements dated in 
September 2001, May 2004, and November 2004, the veteran 
raised claims for service connection for a bilateral knee 
disorder, hemorrhoids, hepatitis, and a right arm fracture, 
as well as for increased disability ratings for service-
connected scars of the chin and upper lip and residuals of a 
fractured left zygomatic arch.  From review of the claims 
folder, it appears that the RO began development of some of 
these issues.  However, there is no indication that the 
claims have been adjudicated.  These matters were therefore 
referred to the RO for the appropriate action.  

The joint motion indicates that the adjudication of the 
claims of service connection for a back disorder, claimed as 
secondary to service-connected disabilities, and a bilateral 
hip disorder, claimed as secondary to service-connected 
disabilities, was "premature" because other new claims of 
service connection had not been addressed by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  If it has not already done so, the RO 
should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to a disability 
rating greater than 10 percent for 
bilateral hearing loss.  It should afford 
the veteran the applicable period of time 
in which to perfect his appeal of that 
issue and proceed accordingly.

2.  If it has not already done so, 
following any development deemed 
appropriate by the RO, it should issue a 
rating action regarding claims for service 
connection for a bilateral knee disorder, 
hemorrhoids, hepatitis, and a right arm 
fracture, as well as for increased 
disability ratings for service-connected 
scars of the chin and upper lip and 
residuals of a fractured left zygomatic 
arch.

3.  To avoid any supplementary procedural 
issues, the RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R.  
§ 3.159(b), as well as the Court's 
decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002),  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding the two issues now before the 
Board at this time:  (1) entitlement to 
service connection for a back disorder, 
claimed as secondary to service-connected 
disabilities; and (2) entitlement to 
service connection for a bilateral hip 
disorder, claimed as secondary to service-
connected disabilities.  It is important 
for the veteran to understand that no 
other issues are before the Board at this 
time.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



